Citation Nr: 1727860	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty in the Army National Guard from August to December 1964.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The December 2009 rating decision addressed thirteen issues.  The Veteran filed a timely notice of disagreement (NOD) in January 2010 with three service connection issues: a heart disorder, diabetes mellitus, and bilateral hearing loss.  The Veteran perfected appeals of these issues in September 2011.  A March 2017 rating decision granted entitlement to service connection for hearing loss and tinnitus.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he had a heart condition and diabetes mellitus as a result of exposure to Agent Orange.  In September 2016, he submitted a statement regarding his exposure.  While stationed at Fort Bragg he was assigned to a group of six men who went to a depot with "all sorts of equipment.  There were crypto shacks there and we were told they had been in Vietnam."  He stated that "they were going to satellite communication instead of the wire type.  Inside these [illegible] were teletypes and there were ribbon printers and decoders."  The Veteran and other men dismantled the crypto shacks and teletypes and put them in crates.  The ribbons and decoders were put in separate containers.  "The dust was all in and on everything."  He asked what "it" [presumably the dust] was and the Sergeant said it was "Agent Orange."  "They were sent to be destroyed."  The Veteran and other men cleaned "them" [presumably the equipment] with a bucket of water.  "We were all contaminated.  There was no extra water, only in the bucket."  He stated he worked dismantling this equipment for "about 2 to 3 weeks."

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e), to include diabetes mellitus and ischemic heart disease, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6) and 3.309(e) (2017).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f). 

Not all herbicide agent exposure qualifies for presumptive service connection, however.  38 U.S.C.A. § 1116 (f) states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307  (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram.

The electronic record shows that JSSRC was contacted to determine whether there was any record of the Veteran's service in Vietnam.  JSSRC replied that the Veteran could not be identified.  Additionally, an attempt was made to obtain the Veteran's service treatment and personnel records, and JSSRC replied that VA needed to contact the state where the Veteran served in the National Guard.  A request was made to the Alabama Army National Guard and service treatment records were received.  The service treatment records contained in VBMS are barely legible, but appear to be limited to service medical and dental records.  

On remand, the AOJ should make additional attempts to obtain the Veteran's National Guard personnel records from his service at Fort Bragg in 1964 in an attempt to verify his statements regarding dismantling and destroying used equipment from the Republic of Vietnam.  As the service medical records are barely legible, an attempt should be made to obtain better copies of his service medical records as well.  

The Veteran's DD Form 214 shows he was stationed at Fort Bragg, North Carolina and he had a duty MOS of lineman.  A review of the Office of Public Health and Environmental Hazards list of Herbicide Tests and Storage in the U.S. (available at: http://guamagentorange.info/yahoo_site_admin/assets/docs/AO__Herbicide_Tests_and_Storage_in_the_US.139130233.pdf ; accessed July 11, 2017) does not show that herbicides were tested or stored at Fort Bragg.  However, the Veteran's contention that he touched equipment returning from the Republic of Vietnam that was coated with Agent Orange would not be addressed by this list.  

In light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claims. It is requested that the AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to Agent Orange during service at Fort Bragg, North Carolina.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's service personnel records for his active period of service at Fort Bragg in 1964.  All responses received must be associated with the electronic claims file.  

2.  Attempt to obtain better copies of the Veteran's service medical records.  All responses received must be associated with the electronic claims file.  

3.  The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to Agent Orange during service at Fort Bragg from August to December 1964.  

He has stated he was exposed to Agent Orange on "crypto shacks," teletypes, ribbon printers, and decoders which were sent from the Republic of Vietnam to Fort Bragg to be dismantled and destroyed.

3.  After all development has been completed, the AOJ should readjudicate the issues on the appeal, to include consideration of all relevant additional evidence.  If the benefits sought are not granted, the AOJ should furnish both the Veteran and his representative with a Supplemental Statement of the Case (SSOC), and give him a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

